Name: COMMISSION REGULATION (EC) No 362/98 of 13 February 1998 amending Regulation (EC) No 1459/97 opening a standing invitation to tender for the export of rye held by the German intervention agency
 Type: Regulation
 Subject Matter: Europe;  plant product;  tariff policy;  trade policy
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 42/3314. 2. 98 COMMISSION REGULATION (EC) No 362/98 of 13 February 1998 amending Regulation (EC) No 1459/97 opening a standing invitation to tender for the export of rye held by the German intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131/93 (3), as last amended by Regulation (EC) No 2193/96 (4), lays down the procedure and conditions for the disposal of cereals held by intervention agencies; Whereas Commission Regulation (EC) No 1459/97 (5), as amended by Regulation (EC) No 218/98 (6), opens a standing invitation to tender for the export of rye held by the German intervention agencies; whereas the second indent of Article 8(2) of Regulation (EC) No 1459/97 lays down conditions for the release of securities which are more restrictive than those laid down in Article 17(3) of Regulation (EEC) No 2131/93, as amended by Regulation (EC) No 120/94 (7); whereas such securities may be released more rapidly in the case of export by sea, without requiring proof of entry for consumption; Whereas no distinction should be made between opera- tions carried out under the same invitation to tender; whereas, therefore, the early release of the security for exports by sea already carried out under the invitation to tender opened by Regulation (EC) No 1459/97 should be applied retroactively; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Article 8(2) of Regulation (EC) No 1459/97 is hereby replaced by the following: 2. The obligation to export to the third countries shall be covered by a security amounting to ECU 50 per tonne of which ECU 30 per tonne shall be lodged when the export licence is issued, with the balance of ECU 20 per tonne being lodged before removal of the cereals. Article 15(2) of Commission Regulation (EEC) No 3002/92 (1) notwithstanding:  the amount of ECU 30 per tonne must be released within 20 working days of the date on which the successful tenderer supplies proof that the rye removed has left the customs territory of the Community,  the amount of ECU 20 per tonne must be released within 15 working days of the date on which the successful tenderer supplies the proof referred to in Article 17(3) of Regulation (EEC) No 2131/93. (1) OJ L 301, 17.10.1992, p. 17. Article 2 This Regulation shall enter into force on the day fol- lowing its publication in the Official Journal of the European Communities. It shall apply with effect from 26 July 1997 for all export licences issued under the invitation to tender opened by Regulation (EC) No 1459/97. (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 191, 31. 7. 1993, p. 76. (4) OJ L 293, 16. 11. 1996, p. 1. (5) OJ L 199, 26. 7. 1997, p. 15. (6) OJ L 22, 29. 1. 1998, p. 19. (7) OJ L 21, 26. 1. 1994, p. 1. ¬ ¬EN Official Journal of the European CommunitiesL 42/34 14. 2. 98 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 February 1998. For the Commission Franz FISCHLER Member of the Commission